Citation Nr: 1605958	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  08-18 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Blake Medical Center from August 27, 2007 to August 28, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to February 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 determination by the Bay Pines, Florida Department of Veterans Affairs Medical Center (VAMC).

In March 2009, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2010 and again in March 2014, the Board remanded this matter for further development and the issuance of a Supplemental Statement of the Case (SSOC).  The VAMC obtained the requested medical opinion and again denied the claim.  However, the record does not reflect that either the VAMC or AMC provided the Veteran with an SSOC.  (While the Board recognizes that the VAMC may have intended for the provided opinion to also function as an SSOC, the record fails to reflect that the opinion was sent to the Veteran or that the Veteran was otherwise notified of the VAMC's adverse determination.)  There has not been substantial compliance with the remand instructions, so the Board must remand this matter.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).



Accordingly, the case is REMANDED for the following action:

1.  The VAMC or AMC should provide a supplemental statement of the case to the Veteran.

2.  Then, if the claim remains denied, return the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




